Citation Nr: 1015143	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  00-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including scoliosis of the dorsal spine.

2.  Entitlement to service connection for osteoarthritis.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esquire


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1960 to October 1962 
and from June 11, 1963 to June 16, 1963.  

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a back disorder, osteoarthritis, 
hypertension, COPD, diabetes mellitus, and bilateral hip 
disability.  Timely appeals were noted from that decision.   

In a March 2003 decision, the Board denied service connection 
for hypertension, COPD, and diabetes mellitus. In April 2004, 
the Board remanded the issues of service connection for a low 
back disorder, osteoarthritis, and bilateral hip disability.

The Veteran appealed the March 2003 denial of service 
connection for hypertension, COPD and diabetes mellitus to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2004 Joint Motion for Remand(Joint 
Motion) and subsequent Order, the Court vacated the March 
2003 Board decision and remanded the case to the Board for 
further proceedings.  The Board subsequently remanded those 
issues to the RO for additional development.  A March 2007 
rating action denied service connection for residuals of 
pneumonia and a right knee disability.   

After the case was returned to the Board, all matters on 
appeal were remanded to the RO for additional development in 
June 2007.

In two separate decisions, both dated in December 2008, the 
Board denied entitlement to service connection for low back 
disorder, osteoarthritis, hypertension, COPD, diabetes 
mellitus, bilateral hip disability, residuals of pneumonia 
and a right knee disability.  The Veteran subsequently 
appealed those decisions to the Court.  In October 2009, a 
Joint Motion was brought before the Court.  In an Order dated 
that same month, the Court dismissed the issues of service 
connection for bilateral hip disability, residuals of 
pneumonia and a right knee disability and vacated the 
December 2006 Board decisions regarding all other issues, 
pursuant to the Joint Motion, and remanded the issues listed 
on the initial page of this decision to the Board for 
readjudication consistent with its Order.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

According to the October 2009 Joint Motion, the Board erred 
in failing to adjudicate a claim for service connection for 
scoliosis of the dorsal spine.  The Veteran filed a claim for 
"chronic back problems" in January 2000.  A rating decision 
dated August 2000 denied entitlement to service connection 
for a "back disability."  The Veteran filed a timely notice 
of disagreement with respect to the denial of benefits for a 
"back disability," stating that the disability was noted on 
his separation examination.  The Board notes that the 
Veteran's separation examination references scoliosis of the 
dorsal spine.  There are no references to any other 
abnormalities of the back or spine.  Accordingly, the issue 
of service connection for a low back disorder is reframed as 
service connection for a back disorder, including scoliosis 
of the dorsal spine.  

Although the Veteran's spine has been evaluated on several 
occasions throughout the course of the appeal, no opinion has 
ever been solicited as to whether the dorsal scoliosis is an 
acquired disability related to his service.  Thus, there is 
insufficient competent evidence for VA to make a decision on 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The parties have also agreed that the Board has not 
adjudicated the issues of service connection for 
hypertension, COPD, osteoarthritis, and diabetes mellitus on 
the theory that they are secondary to scoliosis of the dorsal 
spine noted at service discharge examination report.  
Specifically, the Veteran argues that his low back disability 
is the result of his scoliosis, and that his COPD, 
osteoarthritis hypertension, and diabetes mellitus are the 
results of corticosteroid therapy used to treat scoliosis 
symptoms.  He has submitted treatise evidence in support of 
this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an orthopedic examination of 
the Veteran to determine the nature and 
etiology of any back disorder, including 
scoliosis of the dorsal spine.  The 
examiner should review the claims folder 
prior to the examination and should 
indicate on the examination report that 
he or she has reviewed the claims folder.  
A copy of this remand should also be 
provided to the examiner. 

If dorsal scoliosis is found, the 
examiner should indicate whether it is a 
congenital or developmental defect or an 
acquired disability or congenital 
disease, and if it is an acquired 
disability or congenital disease, did it 
have its clinical onset in service.  For 
every other back disability found, the 
examiner should opine:

a) whether it at least as likely as 
not (50 percent probability or 
greater) had its clinical onset 
during the Veteran's period of active 
service or is otherwise related to 
service; and if not, and the 
scoliosis of the dorsal spine is an 
acquired disability or congenital 
disease that had its onset in service 
or is otherwise related to active 
duty, 

b) whether it was caused by or 
underwent a permanent increase in 
severity due to the scoliosis of the 
dorsal spine, and if the latter, what 
portion of the current back disorder 
is etiologically related to the 
scoliosis of the dorsal spine.  

The rationale for any opinion should be 
explained in detail.  The examiner is 
asked to reconcile his or her opinion 
with the service treatment records, the 
Veteran's separation examination, the 
treatment records from Longview General 
Hospital from 1977 to 1985 documenting 
treatment for complaints related to the 
back, and the articles on scoliosis 
submitted by the Veteran, which are 
marked in pink tabs with a description 
and the word "treatise," on the right 
hand side of the claims folders.


2.  If, and only if, it is determined 
that scoliosis of the dorsal spine or 
some other back disorder is related to 
service, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his osteoarthritis, 
hypertension, COPD and diabetes mellitus.  
The claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

For any pertinent disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it was caused or 
aggravated by the scoliosis of the dorsal 
spine or other back 


disorder related to service, including 
any steroid therapy used to treat it.  
The examiner should provide a 
comprehensive report, including a 
complete rationale for any conclusions 
reached, and should reconcile his or her 
opinion with the service treatment 
records, the treatment records from 
Longview General Hospital from 1977 to 
1985 documenting treatment for complaints 
related to the back, and the treatise 
evidence submitted by the Veteran, marked 
in pink tabs with a description and the 
word "treatise," on the right hand side 
of the claims folders.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
